[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                     NOV 24, 2010
                                       No. 10-12267                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                             D.C. Docket No. 3:08-cv-01129-MCR

HILDA GRIFFIS,

lllllllllllllllllllll                                          Plaintiff-Appellant,

                                            versus

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

lllllllllllllllllllll                                          Defendant-Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                     (November 24, 2010)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Hilda Griffis appeals a decision that affirmed the denial of her application

for supplemental security income from the Social Security Administration. 42
U.S.C. § 1383(c)(3). Griffis argues that the administrative law judge erred by

using the term “moderate” to describe Griffis’s functional limitations and posed an

incomplete hypothetical to the vocational expert. We affirm.

      We review the decision of the Commissioner “‘with deference to the factual

findings and close scrutiny of the legal conclusions.’” Ingram v. Comm’r of Soc.

Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007) (quoting Cornelius v. Sullivan,

936 F.2d 1143, 1145 (11th Cir. 1991)). We review de novo the legal conclusions

of the Commissioner, and we treat its findings of fact as conclusive if supported

by substantial evidence. Id. Substantial evidence consists of “‘relevant evidence

[that] a reasonable person would accept as adequate to support a conclusion.’” Id.

(quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

      The administrative law judge did not err by using the term “moderate” to

describe Griffis’s limitations. Griffis argues that the term was “not sufficiently

descriptive” and might have been misunderstood by the vocational expert, but the

record does not support Griffis’s argument. The administrative law judge defined

“moderate” as “able to function satisfactorily,” and the vocational expert did not

express any confusion or uncertainty about that definition.

      The administrative law judge also presented a complete hypothetical to the

vocational expert. Griffis argues that the administrative law judge failed to

                                          2
include in the hypothetical that the claimant had moderate limitations in

completing a normal work schedule because of psychological symptoms, but the

hypothetical encompassed that limitation and, in fact, presumed the claimant had a

more severe limitation. The administrative law judge told the vocational expert

that the claimant had a “marked limitation” in “respond[ing] appropriately to work

pressures in the usual work setting” and a moderate limitation in “respond[ing]

appropriately to changes in [the] routine work setting.” Although the

administrative law judge omitted from the hypothetical that Griffis was limited in

her ability to work at a consistent pace without an unusual number and length of

rest periods, that omission was, at most, harmless error. Because the

administrative law judge found that Griffis had “moderate difficulties” and could

“function satisfactorily” at her pace, the omission of the limitation about her work

pace and rest periods would not have changed the testimony of the vocational

expert.

      The denial of Griffis’s application for supplemental security income

benefits is AFFIRMED.




                                          3